In re Aucoin, Darrell; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. *216KW92-1442; Parish of Lafayette, 15th Judicial District Court, Div. “H”, No. 59800.
Stay order denied and writ denied. The trial court did not abuse its discretion in denying the continuance in light of its stated willingness to further consider the matter, in camera if appropriate, and to recess the trial if necessary to allow adequate preparation by the defense. If it appears that the defense expert witness cannot, after due diligence, be prepared to testify within the time framework of this on-going trial, then a continuance should be granted.